IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TODD ELLIOTT KOGER,                         : No. 357 WAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PERFECT SMILES DENTAL, DR. AKUVI            :
KLOUTSE, DR. PENG CHENG, KAREN              :
CORCORAN AND DR. ALVARO LAZO,               :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.